Bloodworth, J.
1. The ground of the motion for a new trial which complains that the court refused to give to the jury certain instructions requested in writing is not in proper form for consideration, it not being alleged that the requested instructions were pertinent and applicable to the facts of the ease. Killabrew v. State, 26 Ga. App. 231, 232 (2) (105 S. E. 711); Savannah & Southern Ry. v. Davis, 28 Ga. App. 654 (2 b) (112 S. E. 907).
2. The court gave correct general instructions to the jury as to the necessity for corroboration of the evidence of the accomplice before *74they could convict; and if fuller instructions were wanted, a pertinent and proper written request therefor should have been submitted to the judge before the jury retired to consider their verdict. Penal Code (1910), § 1087; Civil Code (1910), § 6084.
Decided November 13, 1924.
A. Morris Kelly, for plaintiff in error.
W. 0. Dean, solicitor-general, contra.
3. The excerpt from the charge of which complaint is made in the 3d ground of the amendment to the motion for a new trial, when read in connection with the remainder of the charge, is not erroneous for any reason assigned. Almand v. State, 140 Ga. 182 (1) (99 S. E. 795).
4. There is evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., eoncu/r.